                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

Michael D. McCain, Sr.,

      Plaintiff,

      V.                                            Case No. 2:15-cv-1262

Charlotte Jenkins, et al.,                          Judge Michael H. Watson

      Defendants.                                   Magistrate Judge Newman

                              OPINION AND ORDER

      On January 22, 2019, Michael D. McCain Sr. ("Plaintiff) filed a motion for

extension of time to file a notice of appeal. Mot., EOF No. 132. The Magistrate

Judge issued a Report and Recommendation ("R&R") recommending denial of

the motion because the Orders Plaintiffsought to appeal were not final decisions,

and an appeal of the interlocutory orders would not "materially advance the

ultimate termination of the case." Id. at 2.

      The R&R notified the parties of their right to file objections to the R&R

pursuant to 28 U.S.C.§ 636(b)(1). R&R 3, EOF No. 133. The R&R further

advised the parties that the failure to object to the R&R within fourteen days (or

seventeen days if served by mail) would result in a waiver of the right to de novo

review by the DistrictJudge and waiver of the right to appeal the decision of the

District Court adopting the R&R. Id. The deadline for filing such objections has

passed, and no objections were filed.
      Having received no objections, the R&R is ADOPTED. ECF No. 133.

Plaintiff's motion for an extension of time is DENIED. ECF No. 132.

      IT IS SO ORDERED.

                                       /s/Michael H. Watson
                                     MICHAEL H. WATSON, JUDGE
                                     UNITED STATES DISTRICT COURT




Case No. 2:15-1262                                                    Page 2 of 2
